Title: From Thomas Jefferson to Henry Remsen, 11 September 1793
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Philadelphia Sep. 11. 1793.

Your favors of July 29. and Aug. 1. are now before me, and the inkpot was duly received, for which I return you a thousand thanks, for it is to me a great convenience. You did not mention the price, but I suppose it to be about 3. dollars (judging from the former one) and will not fail to replace it by the first person I can find passing. Schneider’s price is high. I must do the less in his way; but still I must employ him when I am ready. I go home to live decidedly at the beginning of the new year. Can I get the favor of you to watch for a trusty passenger to send the inclosed letter to Mr. Pinckney by. It is of an extreme confidential nature, and moreover covers a bill of exchange.—You will have heard much of the contagious and mortal disorder broke out here. It is really formidable. During the last three weeks the deaths have more than doubled weekly, and it is still spreading. I think the deaths this week will be 200 at least. Colo. Hamilton is ill of it, but on the recovery. The President went to Virginia yesterday according to an arrangement of long standing. Genl. Knox is going off. I believe I shall also go to Virginia in a few days. When and where we shall reassemble will depend on the course this malady takes.—Command my services always freely, as I am sincerely and affectionately your friend & servt.

Th: Jefferson

